IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


MARY HERMAN,                               : No. 618 MAL 2015
                                           :
                     Petitioner            :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.                           :
                                           :
                                           :
DONALD P. RUSSO, ESQ. D/B/A LAW            :
OFFICES OF DONALD RUSSO,                   :
                                           :
                     Respondent            :


                                      ORDER



PER CURIAM

       AND NOW, this 9th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justice Eakin and Justice Wecht did not participate in the consideration or

decision of this matter.